                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DISTRICT

                                       No. 5:13-CV-651-FL


UNITED STATES OF AMERICA and        )
THE STATE OF NORTH CAROLINA,        )
ex rel LISA SHERLOCK,               )
                                    )
             Plaintiffs,            )
                                    )
       v.                           )
                                    )
EXTENDED REACH DAY TREATMENT )
FOR CHILDREN AND ADOLESCENTS )
LLC, d/b/a EXTENDED REACH DAY       )
TREATMENT LLC, d/b/a EXTENDED       )                 ORDER
REACH DAY TREATMENT CENTER,         )
LLC, d/b/a EXTENDED REACH FOR       )
CHILDREN AND ADOLESCENTS, LLC, )
d/b/a EXTENDED REACH,               )
and ANDREA BOATMAN-HALL,            )
a/k/a ANDREA MONIQUE BOATMAN,       )
a/k/a ANDREA BOATMAN, a/k/a         )
ANDREA BOATMAN-PURNELL, a/k/a       )
ANDREA HALL,                        )
                                    )
             Defendants.            )
___________________________________ )


       THIS MATTER is before the Court on the Governments’ “Motion to Seal Memorandum

in Support of Status Report and Unopposed Third Motion to Stay Case for Sixty Days”. For the

reasons set forth in support thereof, the Governments’ Motion will be granted. The

Governments’ Memorandum in Support of Status Report and Unopposed Third Motion to Stay

Case for Sixty Days, shall be placed under seal in this action until further order from the Court.



                                                 1
SO ORDERED, this the 2nd day of November, 2018.


                                             ____________________________________
                                             LOUISE W. FLANAGAN
                                             UNITED STATES DISTRICT JUDGE




                                         2
